Citation Nr: 0803562	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO. 05-38 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to an initial disability rating, greater than 
10 percent, for degenerative disc disease.

3. Entitlement to a compensable disability rating for 
bilateral high frequency hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty service from October 1971 to 
October 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

In January 2008, the Board granted the veteran's motion to 
advance the appeal on the Board's docket. See 38 U.S.C.A. 
§ 7101 (West 2002); 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1. The veteran does not have a current diagnosis of PTSD.

2. The veteran's service-connected degenerative disc disease 
is productive of degenerative disc disease that results in 
pain on palpation and limitation of motion with no 
neurological deficits, abnormal lordosis, abnormal kyphosis, 
or muscle spasm.

3. The competent medical evidence of record shows that the 
veteran's service-connected bilateral high frequency hearing 
loss is productive of level II hearing acuity in the right 
ear and level II hearing acuity in the left ear.


CONCLUSIONS OF LAW

1. PTSD was not incurred or aggravated during the veteran's 
active duty service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) (2007).

2. The criteria for a disability rating in excess of 10 
percent for degenerative disc disease have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243 (2007).

3. The criteria for entitlement to a compensable disability 
rating for bilateral higher frequency hearing loss have not 
been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.7, 4.71(a), Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. In addition, VA must advise a claimant to provide any 
additional evidence in his possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, VA 
may proceed with adjudication of a claim if errors in the 
timing or content of the VCAA notice are not prejudicial to 
the claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 
2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in a December 2004 letter, the RO provided 
timely notice to the veteran regarding what information and 
evidence is needed to substantiate service connection and 
increased ratings claims, as well as specifying what 
information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and the need 
for him to advise VA of or submit any further evidence that 
pertains to his claims. In a March 2006 letter, the RO 
provided notice as to the information and evidence necessary 
to establish an effective date in the event either service 
connection or an increased rating was granted.

The March 2006 notice as to effective dates was not timely; 
however, the veteran was not prejudiced from this timing 
error because the denial of the veteran's claims in this 
appeal renders moot any question as to the appropriate 
effective date to be assigned. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service records, VA treatment records, and 
appropriate VA medical examinations. As such, the Board finds 
that the record as it stands includes sufficient competent 
evidence to decide these claims. See 38 C.F.R. § 3.159(c)(4). 
Under these circumstances, the Board finds no further action 
is necessary to assist the veteran with the claims.

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
veteran regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims.




Analysis

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. §1110; 38 C.F.R. § 3.303. That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service. 38 C.F.R. 
§ 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. See 38 C.F.R. § 3.304(f). 
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).

As an initial matter, it must be shown that the veteran has a 
current diagnosis of PTSD made in accordance with DSM-IV 
because service connection cannot be established without a 
current disability. Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992). There is no competent medical evidence showing 
that the veteran has a current diagnosis of PTSD. In fact, 
the March 2005 VA examination report shows that after 
reviewing the veteran's c-file, obtaining the veteran's 
history, and performing a mental status examination, the 
physician concluded that the veteran did not meet the 
criteria for PTSD as per the DSM-IV. There are no contrary 
medical opinions of record.

It cannot be doubted that the veteran served in combat, and 
is therefore entitled to the presumptive provisions of  38 
U.S.C.A § 1154(b) (Providing in substance that in the case of 
veterans of combat, VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service, satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran. Service- 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary); see 38 C.F.R. § 
3.304(d).

However, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to provide a diagnosis; or to link the claimed 
disorder etiologically to military service.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996). Section 1154(b) does 
not establish service connection for a combat veteran; it 
aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service. A 
veteran must still generally establish his claim by competent 
medical evidence tending to show a current disability and a 
nexus between that disability and those service events. See 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  

The preponderance of the evidence demonstrates that the 
veteran does not have a current diagnosis of PTSD. As noted 
above, service connection cannot be established without a 
current disability. Brammer, supra. Therefore, service 
connection for PTSD is not warranted.
Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected disabilities warrants a 
higher disability rating.  

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from a 
service-connected disability. 8 U.S.C.A. § 1155; 38 C.F.R. 
Part 4. Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995). Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability. Francisco v. Brown, 7 Vet.App. 55 (1994). 
Nevertheless, a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007). The following 
analysis is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.   

Degenerative Disc Disease

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements. DeLuca v. 
Brown, 8 Vet. App. 202 (1995). Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran's service connected degenerative disc disease is 
currently rated as 10 percent disabling under Diagnostic 
Codes 5237 and 5243.  

VA promulgated new regulations for the evaluation of the 
disabilities of the spine, effective September 26, 2003 and 
codified at 38 C.F.R. pt. 4. See 68 Fed. Reg. 51,454 (Aug. 
27, 2003). The amendments renumber the diagnostic codes and 
create a general rating formula for rating diseases and 
injuries of the spine, based largely on limitation or loss of 
motion, as well as other symptoms. As the veteran's claim was 
filed in September 2004, only the amended rating criteria are 
applicable to this claim.  

Under the amended version of the rating criteria-

Lumbosacral or cervical strain is Code 5237.  Degenerative 
arthritis of the spine is Code 5242.  Intervertebral disc 
syndrome is Code 5243.  

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease. It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes. 

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows:

1) 10 percent--forward flexion of the thoracolumbar spine, 
greater than 60 degrees, but no greater than 85 degrees; or a 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees, but not greater than 235 degrees; or muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.

2) 20 percent - forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphosis;

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero 
to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees. The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation. The normal combined range of motion of 
the cervical spine is 340 degrees and of the thoracolumbar 
spine is 240 degrees. The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used 
for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that 
individual will be accepted. 

Note (4): Round each range of motion measurement to the 
nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which 
will be rated as a single disability. 

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined. See 38 
C.F.R. § 4.25 (combined ratings table).  
 
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months. A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months. 

The only relevant competent medical evidence is a January 
2005 VA examination report which shows that the veteran 
complained of lower back pain which radiated into the right 
leg. The veteran denied bowel or bladder complaints. On 
physical examination, the veteran was tender to palpation 
over the lower lumbar spine. The veteran had forward flexion 
of the spine to 80 degrees with pain at 70 degrees; extension 
to 30 degrees with no pain; left lateral extension to 20 
degrees; right lateral extension to 30 degrees; and bilateral 
lateral rotation to 20 degrees with pain at 20 degrees. The 
neurologic examination was completely within normal limits 
and the examiner noted that the examination resulted in 
negative results for DeLuca factors. The examiner also noted 
that the veteran had normal posture with normal lordosis and 
kyphosis of the thoracolumbar spine.

The medical evidence of record reflects that the veteran has 
a diagnosis of degenerative disc disease. However, the 
January 2005 VA examination report notes that the veteran 
expressly denied bowel and bladder complaints. Although the 
same examination report reflects that the veteran complained 
of radiating pain, on physical examination, there was no 
evidence of any neurologic deficits or abnormalities. 
Therefore, the Board finds that there is no evidence of 
associated objective neurologic abnormalities to be 
separately evaluated under an appropriate diagnostic code. As 
for rating the veteran's disability under Diagnostic Code 
5243 for intervertebral disc disease, the Board finds that 
the competent medical evidence of record does not demonstrate 
that the veteran's lumbar spine disability results in 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months. As 
such, a disability rating in excess of 10 percent is not 
warranted under Diagnostic Code 5243.

The evidence shows that the most significant findings related 
to the thoracolumbar spine are degenerative disc disease and 
pain. The January 2005 VA examination report confirms that 
radiograph images of the veteran's spine show degenerative 
changes. Although the veteran's disability is currently rated 
by the RO under the provisions of Diagnostic Code 5237 for 
lumbosacral strain, the Board finds that as the disability is 
primarily manifested by degenerative arthritis and pain, it 
is more appropriate to rate the disability under Diagnostic 
Code 5242 for degenerative arthritis of the spine. In any 
event, the rating criteria for evaluating disabilities of the 
spine are the same under Diagnostic Codes 5237 and 5242.

The January 2005 VA examination report shows that the veteran 
could flex his spine to 80 degrees, but that there was pain 
on motion at 70 degrees. As such, there is no evidence of 
loss of flexion to between 30 to 60 degrees in order to 
warrant a 20 percent disability rating under Diagnostic Code 
5237 or 5242. The same examination report shows that the 
veteran had a combined range of motion of the thoracolumbar 
spine of 190 degrees with no evidence of additional 
disability due to DeLuca factors; therefore, the veteran's 
disability is not manifested by a combined range of motion of 
120 degrees or less in order to warrant a 20 percent 
disability rating under Diagnostic Code 5237 or 5242. 
Finally, the January 2005 VA examination report does not 
reflect that the veteran had muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphosis in order to warrant a 20 percent disability rating 
under Diagnostic Code 5237 or 5242; in fact, the examination 
report reflects that the veteran had normal posture, lordosis 
and kyphosis. As such, the Board finds that a disability 
rating in excess of 10 percent is not warranted in the 
instant case.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Hearing Loss

The veteran's service-connected bilateral high frequency 
hearing loss has been rated by the RO under the provisions of 
Diagnostic Code 6100. Since his claim was received in 2004, 
the current version of rating criteria for bilateral hearing 
loss which became effective June 10, 1999, is for 
consideration. 62 Fed. Reg. 25,202-25,210 (May 11, 1999). 

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the ratings schedule to the numeric designations assigned 
after audiometric evaluations are rendered. See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992). The ratings schedule 
provides a table for ratings purposes (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment. Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment in both ears. See 38 C.F.R. § 4.85.  

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral. 38 C.F.R. § 4.86(a). 
Additionally, when the puretone threshold is 30 decibels or 
less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, 
Table VI or Table VIa is to be used, whichever results in the 
higher numeral. Thereafter, that numeral will be elevated to 
the next higher numeral. 38 C.F.R. § 4.86(b).

The competent medical evidence of record includes a January 
2005 VA audiogram report which reflects pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
25
65
60
LEFT
N/A
15
35
55
55

The average puretone threshold was 41 in the right ear and 40 
in the left ear. Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and of 88 
percent in the left ear.

The Board finds that neither ear shows an exceptional pattern 
of hearing; therefore, Table VI should be used for both ears. 
Applying the criteria found in 38 C.F.R. §§  4.85-4.87, the 
veteran's January 2005 audiological examination report 
yielded level II hearing in the right ear and level II 
hearing in the left ear. Entering the category designations 
from the January 2005 audiological examination reports for 
each ear into Table VII results in a 0 disability rating 
under Diagnostic Code 6100. 

The Board has carefully reviewed and considered the veteran's 
statements. However, the Board must base its decision on the 
relevant medical evidence of record, and is bound by law to 
apply VA regulatory criteria. As noted above, the Court has 
indicated that rating of hearing loss disability involves a 
mechanical application of the ratings schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered. In the veteran's case, the degree of bilateral 
hearing loss shown by examination fails to meet the criteria 
for a 10 percent disability rating. Therefore, the 
preponderance of the evidence is against the veteran's claim 
for a compensable rating at this time. 

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Service connection for post-traumatic stress disorder (PTSD) 
is denied.

A disability rating greater than 10 percent for degenerative 
disc disease is denied.

A compensable disability rating for bilateral high frequency 
hearing loss is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


